Citation Nr: 0835215	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  02-05 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran was discharged from active military service in 
July 1972 with 1 year and 5 months of active service, 
including service in Vietnam.


This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that granted the veteran's claim for service 
connection for PTSD and assigned a 30 percent evaluation, 
effective September 20, 2000.  A rating decision, dated in 
March 2005, assigned a 50 percent evaluation for PTSD, 
effective September 20, 2000.  

Thereafter, a June 9, 2005 Board decision denied an initial 
rating in excess of 50 percent for PTSD.  The veteran 
appealed the June 2005 Board decision to the United States 
Court of Appeals for Veterans Claims (Court) which, in a 
Memorandum decision dated April 30, 2007, vacated the Board's 
June 9, 2005 decision and remanded the matter for further 
adjudication.  In December 2007, the Board remanded the claim 
for further development, to include VA psychiatric 
examination.  After completing the requested development to 
the extent possible, a February 2008 supplemental statement 
of the case denied the claim, which was then returned to the 
Board for further appellate consideration.  The Board finds 
that the there has been substantial compliance with its 
December 2007 remand and will proceed to adjudicate the 
appeal.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting 
that a remand is not required under Stegall v. West, 11 Vet. 
App. 268 (1998) where the Board's remand instructions were 
substantially complied with), aff'd, Dyment v. Principi, 287 
F.3d 1377 (2002).


FINDING OF FACT

From September 20, 2000, and throughout the rating period on 
appeal, the veteran's PTSD has been productive of 
occupational and social impairment comparable to no worse 
than reduced reliability and productivity, and difficulty 
establishing and maintaining effective work and social 
relationships.




CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 50 percent for PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the veteran is appealing the initial rating 
assignment as to his PTSD disability.  In this regard, 
because the June 2001 rating decision granted the veteran's 
claim of entitlement to service connection, such claim is now 
substantiated.  His filing of a notice of disagreement as to 
the June 2001 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed.Reg. 
23353 - 23356 (April 30, 2008) (as it amends 38 C.F.R. 
§ 3.159 to add paragraph (b)(3), effective May 30, 2008.)  
Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the mental disorder 
(PTSD) at issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  The veteran was 
afforded VA PTSD examinations in February 2001, January 2004, 
and May 2008.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria and analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2007).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The veteran's medical records reflect nonservice-connected 
Axis I diagnoses of depression secondary to PTSD and alcohol 
abuse with history of polysubstance abuse.  See Reports of VA 
examination, dated in January 2004 and May 2008.  However, 
most of the medical records have not specifically indicated 
what symptoms are attributable only to these nonservice-
connected disabilities.  Thus, the Board will, for the 
limited purpose of this decision, attribute all psychiatric 
signs and symptoms to his service-connected PTSD.  See 
Mittleider v. West, 11 Vet. App. 181 (1998) (finding that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. §  3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition). 

As noted above, the June 2001 rating decision on appeal 
granted the veteran's claim for service connection for PTSD 
and assigned a 30 percent evaluation, effective September 20, 
2000.  Thereafter, by a rating action dated in March 2005, 
the RO assigned a 50 percent evaluation for PTSD, also 
effective September 20, 2000.  
The veteran contends that his PTSD symptoms warrant a higher 
evaluation.

A 50 percent rating under Diagnostic Code 9411, is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

In order to achieve the next-higher 70 percent rating under 
Diagnostic Code 9411, the evidence must show symptoms such as 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control; spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances; and 
occupation and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, or 
mood.  

Ratings are assigned according to the manifestation of 
particular symptoms.  However, the use of the term "such 
as" in 38 C.F.R. § 4.130 demonstrates that the symptoms 
after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).  Accordingly, the evidence considered in 
determining the level of impairment under § 4.130 is not 
restricted to the symptoms provided in Diagnostic Code 9411.  
Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS (4th ed. 1994) (DSM-IV).  Id.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-
IV).  According to the DSM-IV, a GAF score of 61 to 70 
indicates the examinee has some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functions pretty well with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates the examinee has moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  A 
GAF score of 41 to 50 indicates the examinee has serious 
symptoms or a serious impairment in social, occupational, or 
school functioning.  A GAF score of 31 to 40 reflects some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  See Quick Reference 
to the Diagnostic Criteria from DSM-IV, 46-47 (1994).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
throughout the rating period on appeal the veteran has not 
manifested symptoms of PTSD that more nearly approximate the 
criteria for the next-higher 70 percent rating, as will be 
discussed below.  

The veteran has not reported and the evidence does not show 
any obsessional rituals that interfere with routine 
activities.  Regarding speech and spatial orientation, upon 
VA examination in January 2004, the veteran's speech was 
noted to be well-modulated.  See also VA psychiatric 
outpatient report, dated in September 2000 (noting the 
veteran's speech to be clear); Report of VA examination, 
dated in May 2008 (noting that the veteran's speech was clear 
and within normal limits regarding volume, rate, and rhythm).  
Treatment records and examination reports of record note the 
veteran has been consistently oriented to person, place, and 
time.  The report of the February 2001 VA examination 
revealed that the veteran was oriented in all spheres, but 
somewhat tenuously.  Upon VA examination in January 2004, the 
veteran was oriented to time, place and person, and was 
cognizant of the reason for the examination.  Most recently, 
the report of VA examination dated in May 2008, showed the 
veteran to be oriented to person, place, and date.

Overall, the evidence shows that the veteran maintains his 
personal appearance and hygiene.  On mental status evaluation 
in February 2001, the veteran was dressed in a camouflage 
jacket and his hygiene and grooming were good.  The Board 
acknowledges that it was noted in the January 2004 VA 
examination report that the veteran needed a shave and his 
nails were somewhat dirty.  However, at the May 2008 VA 
examination, the veteran was noted to be adequately groomed.  

The record does not reflect that the veteran has suicidal 
ideation.  See e.g., Report of the January 2004 VA 
examination (reflecting that the veteran did not express 
suicidal or homicidal thoughts).  

The evidence of record does not show that the veteran 
experiences near-continuous panic or depression affecting his 
ability to function independently, appropriately, and 
effectively.  The Board notes that the January 2004 VA 
examiner noted that the veteran showed mild anxiety and 
depression with an Axis I diagnosis of PTSD with depression 
secondary to the PTSD.  Even with depression shown upon 
objective examination, the Board finds that such has been 
contemplated by the current 50 percent initial rating.  
Indeed, the veteran reported that he had no intention of 
quitting his job and that if he did decided to retire from 
the bus company, he would buy a car and go as a driver for 
himself.  See Report of January 2004 VA examination.  The 
veteran reported at the May 2008 VA examination that he was 
still employed as a bus driver and works approximately 70 
hours per week.  In light of the foregoing, the Board finds 
that the evidence shows the veteran can function 
independently and effectively.

The record does reflect that the veteran has reported he has 
had angry outbursts.  See VA psychiatric outpatient treatment 
record, dated in September 2000.  
It was noted at the January 2004 VA examination that the 
veteran believed that his temper had been getting worse.  
However, the veteran noted that he only rarely got into 
physical altercations.  Previously, the February 2001 VA 
examination report reflects that the veteran's impulse 
control was fair.  Additionally, upon mental status 
examination at the May 2008 VA examination, it was noted that 
the veteran's impulse control appeared to be within normal 
limits.

The Board further acknowledges that the record shows some 
instances where the veteran has had some difficulty adapting 
to stressful circumstances.  The February 2001 VA examination 
report notes that the veteran avoided stimuli for his Vietnam 
memories and attempted to avoid affects and feeling 
associated with these experiences.  On VA social survey in 
February 2001, the veteran stated that he did not like 
crowds.  It was also reported that he had been employed by 
the same company for 27 years.  The January 2004 VA 
examination report reveals that the veteran stated that he 
believed his symptoms were worse than on the previous 
examination, and asserted that he found it harder to deal 
with life on a day-to-day basis.  The veteran further related 
that he worked 50 to 60 hours per week, but that he found his 
job increasingly stressful because of the company's rules and 
regulations.  However, the Board finds that symptoms noted 
above are included in the present 50 rating.  In this regard, 
on VA social survey in February 2001, the veteran related 
that he had not adjusted well after his return from Vietnam, 
but that he had learned to live with his Vietnam experience.  
Further, despite noting one incident at work, the veteran 
reports that he deals with stress from work by keeping his 
mouth closed.  See May 2008 VA examination report.  The Board 
finds this to be credible and probative evidence that the 
veteran can adapt and cope with stressful circumstances.

The veteran has difficulty establishing and maintaining 
effective social relationships, but remains able to maintain 
and establish such relationships.  For example, upon VA 
examination in February 2001, the veteran related that he had 
no hobbies or interests and indicated that he did not want to 
be around people.  It was stated that the veteran's social 
environment was maintained on an extremely restricted level 
in order to manage his symptoms.  The February 2001 VA 
examiner also noted that the veteran had a distinct feeling 
of estrangement from his relationships and his avoidance of 
activities that involved other people.  The January 2004 VA 
examination report notes that the veteran lived by himself 
and had minimal contact with his children.  However, the 
veteran reported that he worked 50 to 60 hours per week.  It 
was further noted that he had not changed activities since 
the previous examination, and still rode his motorcycle and 
watched television.  The veteran acknowledged that he 
socialized with people at work.  Additionally, the May 2008 
VA examination report indicates that veteran has not been 
able to maintain long-term relationship, and that he worked 
about 70 hours a week.  While veteran has a female friend who 
he sees infrequently, he did not consider it a relationship.  
It was additionally noted that the veteran has not remained 
in contact with any of his 7 children, has no close friends, 
and sees his 2 sisters several times per year.  The May 2008 
VA examiner noted that the veteran's only social contact was 
through his PTSD support group and on motorcycle rides.  
While the above evidence reflects some difficulty 
establishing and maintaining effective relationships, 
especially social relationships, the fact that he maintains 
social contact with his 2 sisters, attends a PTSD support 
group, rides his motorcycle, works approximately 70 hours per 
week, and has maintained employment with the same company for 
approximately 30 years all show that he does not have an 
inability to establish and maintain effective relationships.

The Board also acknowledges the veteran's complaints of 
intermittent insomnia, intrusive thoughts, flashbacks, 
nightmares, irritability, and hyperstartle response.  See 
Reports of VA examination, dated in February 2001, January 
2004, and May 2008.  However, Board finds that these PTSD 
symptoms have already been contemplated by the current 50 
percent evaluation.

While the above noted evidence has shown the veteran has had 
impaired impulse control with periods of irritability and 
some difficulty adapting to stressful circumstances, the 
manifestations of these symptoms have not caused him 
substantial impairment in work, judgment, thinking, or mood 
that would warrant a higher 70 percent rating at any time 
during the appeal period.  Indeed, the report of the February 
2001 VA examination reflects that the veteran's thought 
content was relevant, coherent and non-bizarre.  His memory 
did not show gross deficit, although his performance was 
slightly substandard.  It was also noted that his judgment 
was good and insight limited.  Although the January 2004 VA 
examination report reflects that the veteran's judgment 
showed impulsiveness, his insight and judgment were intact 
upon VA examination in May 2008.  The Board acknowledges that 
the veteran's PTSD symptoms can cause him social impairment, 
such as limiting social contact to his PTSD group.  Based on 
all of the foregoing evidence, the Board finds that the 
veteran's overall disability picture most nearly approximates 
the criteria for the veteran's current 50 percent rating.  

The Board notes that the veteran's claims file contains 
numerous VA mental health treatment records and multiple VA 
psychiatric examinations conducted during the appeal period.  
These records show GAF scores ranging from 38 to 70.  As 
noted above, a GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  
Although the GAF score does not fit neatly into the rating 
criteria, it is evidence, which the Court has noted the 
importance of in evaluating mental disorders.  See Carpenter 
v. Brown, 8 Vet. App. 240 (1995).  


The Board has given consideration to the various GAF scores 
assigned to the veteran.  However, the range of these scores 
represents everything from behavior with major impairment in 
areas such as work or school, family relations, judgment, 
thinking or mood to mild symptoms or some difficulty in 
social, occupational, or school functioning, but generally 
functions pretty well with some meaningful interpersonal 
relationships.  Given that the rating period for 
consideration encompasses approximately 8 years, some 
variation could be expected.  The Board also notes that, 
generally, the degree of disability specified is considered 
adequate to compensate for considerable loss of working time 
from exacerbation or illness proportionate to the severity of 
the several grades of disability.  38 U.S.C.A.  
§ 1155; 38 C.F.R. § 4.1.

In this case, some of the scores assigned by various 
examiners are vastly different during periods of time in 
close proximity.  For example, a January 2004 VA psychiatric 
treatment report assigned the veteran a GAF score of 38 and 
in the same month was assigned a GAF score of 52 after VA 
PTSD examination.  The Board notes the GAF scores of 38 and 
39, assigned in a January 2004 VA psychiatric treatment 
report and May 2004 VA mental health treatment plan, 
respectively.  First, the Board notes that the January 2004 
VA psychiatric treatment report reflects that the veteran's 
PTSD symptoms include nightly nightmare, avoidance of place 
and things, intrusive recollections, startle reaction temper 
problems and restricted affect.  It was also noted that 
veteran isolates and has contact only with his immediate 
family, but that he attends a group session on Wednesday 
nights.  After assigning the GAF score of 38, the VA 
physician did not provide any supporting rationale.  
Meanwhile, the GAF score of 39 noted in a May 2004 VA mental 
health treatment plan record was merely noting the most 
recent GAF score.  The Board notes that this record does not 
reflect that a mental status examination was performed or 
even that a reported history from the veteran was taken.  
Based on the lack of rationale supporting the GAF score of 38 
assigned in January 2004 and the complete lack of objective 
evidence gathered in May 2004, the Board finds these two GAF 
scores to be less probative of the veteran's overall mental 
status that the GAF scores of 52 assigned upon VA examination 
in January 2004.  Additionally, the Board places more 
probative value on the GAF score from January 2004 VA 
examination because the examiner supplied a rationale for 
assigning such score and reviewed the claims file.  

The Board also acknowledges the GAF score of 42 assigned upon 
VA examination in May 2008.  The Board finds that the author 
of the May 2008 VA examiner report did not reconcile the 
discrepancy between the objective evidence obtained upon 
mental status examination and the assigning of the GAF score 
of 42 (Axis V).  The May 2008 VA examiner noted that the GAF 
score of 42 was based on the veteran's current interpersonal 
and social function and that if based just on his PTSD 
symptoms, the GAF score would be the same.  While 
acknowledging that the GAF score did not change with 
consideration of the veteran's PTSD symptoms, the May 2008 VA 
examiner failed to account for the fact that the veteran 
reported working approximately 70 hours per week and 
exhibited very few of the enumerated factors listed in 
38 C.F.R. § 4.130.  In sum, the Board, when analyzing the 
evidence as a whole, to include GAF scores and objective 
symptoms, finds that the veteran's disability picture is not 
more nearly approximated by the next-higher 70 percent 
rating.  Indeed, while the evidence may indicate that the 
veteran works to avoid people, such is not the case in his 
employment as a bus driver.  As noted previously, the veteran 
reported that the can manage his anger and stress.  Further, 
the fact that the veteran can work about 70 hours in a week 
and has some social contact does not reflect that he is 
deficient occupationally or socially.  

In conclusion, the Board concludes that the veteran's 
disability picture is not most nearly approximated by the 
next-higher 70 percent evaluation.  The Board also notes that 
there is no indication that the manifestations of the 
veteran's service-connected disability warrant a rating 
greater than 50 percent at any time since the veteran filed 
his claim.  Indeed, the veteran's PTSD symptoms, as detailed 
above over the rating period on appeal, have been fairly 
constant despite the wide range of GAF scores over the same 
time frame.  Accordingly, a "staged rating" is not 
warranted.  Fenderson, 12 Vet. App. at 126.  Consequently, 
the Board finds that the currently assigned 50 percent 
evaluation throughout the rating period on appeal 
appropriately reflects the clinically established impairment 
experienced by the veteran.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990). 

Finally, the evidence does not reflect that the disability at 
issue causes marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  For example, upon VA examination in 
May 2008, the veteran denied psychiatric hospitalization 
since last VA examination in 2004.  Additionally, the veteran 
indicated that he was working approximately 70 hours per 
week.  See also Report of January 2004 VA examination (noting 
that the veteran worked 50-60 hours per week).  Hence, 
referral for the assignment of an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) is not warranted.  See Floyd v. 
Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


